EXHIBIT 15.1 Consent of Independent registered public accounting firm We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 333-127013, 333-141654, 333-155442, 333-155444, 333-164091 and 333-179425) pertaining to the employee stock option plan of RADVISION Ltd. of our reports dated April 23, 2012, with respect to the consolidated financial statements and schedule of RADVISION Ltd. and the effectiveness of internal control over financial reporting of RADVISION Ltd. included inthis Annual Report on Form 20-F for the year ended December 31, 2011. /s/ Kost Forer Gabbay & Kasierer Kost Forer Gabbay & Kasierer A Member of Ernst & Young Global Tel-Aviv, Israel April 23, 2012
